Title: Joseph Delaplaine to Thomas Jefferson, 16 April 1814
From: Delaplaine, Joseph
To: Jefferson, Thomas


          Sir, Philadelphia April 16h 1814
          I once more take the freedom of encroaching on your kindness with a request that you would allow me the privilege of having engravings made from two original pictures which I am informed by Doctor Barton are in your possession: One of them the portrait of Columbus, the other that of Americus Vespusius. Intending to render the work I have already had the honor to announce to you, a complete American Biographical work, it has occurred to me that the first discoverers ought to be allowed a
			 nitche in it as well as the founders and perfecters of our republic; and my idea has been approved by several persons of distinction in this quarter. To
			 me your approbation will be much more
			 gratifying and to the work itself of infinite importance, since whatever its intrinsic merit may be, its success will greatly depend upon the first impression the expectation of it will make upon
			 the
			 people. Should the plan I mention, the pl proposals for which I take the liberty of enclosing (a rough proof just from the hands of the printer) have the good fortune to obtain your approbation, no more efficacious testimony of it can be given to the public than your condesending to supply the
			 pictures. In which case you will add to the great
			 weight of obligations I have to acknowledge, by giving your compliance to me as soon as possible, as the address to the public on the subject is
			 to
			 be with-held ’till I have the honor of receiving your reply.
          And may I, sir, without being charged with presumption, intreat you to trust the pictures to my custody, in order to their being put into the hands of Mr Edwin whose great professional talents will do the utmost justice to those august subjects. I pledge my honor that the pictures shall be restored to you in perfect safety, as soon as the engraving engraver is done with them.
          Mr Madison some little time ago sent to me his picture painted by Stuart—governor Tompkins has done the same & so have other gentlemen, as my plan appears to be highly & universally approved of.
          I enclose for your kind inspection the portrait of Dr Rush to enable you to see the style of the engravings for the work;
			 for the first volume of
			 which, with others, I purpose to have your portrait engraved, but at present I am at a loss to know
			 how I shall get either of your portraits painted by Stuart, as you inform me in your favour of the 30 of May last that the two portraits he painted of you are in his possession.
			 I have since heard by Mr Wood the portrait painter that he believes he saw one of these portraits in Mr Madison’s house. Please to inform me if this is correct to enable me to take the proper steps to procure it.
          Hoping to be honored with a letter
          I remain with the highest respect & regard your obedt humbl servtJoseph DelaplaineBooksellerPhiladelphia
        